Citation Nr: 0024501	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
November 1952 and from March 1957 to March 1966.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision denied the 
appellant's claim for service connection for bilateral 
hearing loss. 


FINDINGS OF FACT

1.  The veteran's service medical records are not available 
for review.  

2.  The veteran indicated that he was exposed to significant 
acoustic trauma in the performance of his inservice duties.  
He also stated that he first experienced noticeable hearing 
loss during his active duty service, and that these 
conditions have continued to exist ever since.

3.  A statement from the veteran's spouse noted that the 
veteran has had difficulty with his hearing since "the early 
1970's."

4.  Available correspondence to the RO, dating back to July 
1974, refers to the veteran's complaints of hearing loss 
since 1969.

5.  A VA audiological examination, performed in November 
1998, revealed findings of bilateral sensorineural hearing 
loss.  In discussing his relevant history, the report 
referred only to "a history of noise exposure while in the 
military."

6.  No significant post service noise exposure is shown.

7.  The veteran's current bilateral hearing loss cannot 
reasonably be dissociated from his inservice exposure to 
acoustic trauma.


CONCLUSION OF LAW

The appellant's bilateral hearing loss was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

The veteran's service medical records are not available for 
review for evidence of inservice hearing loss.  These records 
are believed to have been irretrievably misplaced.  
Consequently, in reaching this decision, the Board fully 
acknowledges and accepts its heightened obligation to provide 
an explanation of the reasons or bases for its findings and 
to consider the benefit of the doubt rule under 38 U.S.C.A. 
§ 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In addition, under the circumstances presented by this case, 
lay evidence may be sufficient to support the issue of 
whether hearing loss was incurred or aggravated during active 
duty service, especially considering that the veteran's 
service medical records have been lost. Caluza, 7 Vet. App. 
at 506; Layno, 6 Vet. App. at 469, citing Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. 
App. 619, 620 (1992).

II.  Factual Background

A review of the veteran's available service personnel 
records, including his DD 214s, revealed that he served on 
active duty in the United States Army from January 1951 to 
November 1952 and from March 1957 to March 1966.  These 
records also noted the veteran's successful training in light 
and heavy weapons, armor intelligence and parachuting.

In March 1998, the veteran submitted an application for 
compensation and pension, VA Form 21-526, noting his 
inservice hearing loss.  Pursuant to this filing, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  A response from NPRC, dated in April 1998, noted 
that the veteran's service medical records had been 
previously supplied to the RO back in April 1953.  In the 
September 1998 rating decision on appeal, the RO informed the 
veteran that it was unable to locate the veteran's inservice 
medical records.

A medical treatment report, dated in April 1998, noted that 
the veteran was wearing a hearing aid which he had "purchased 
several years ago and is no longer adequate for his loss."  
The report also recommended that he undergo a hearing aid 
evaluation.  

In November 1998, the veteran submitted a statement regarding 
his post service employment.  Specifically, he indicated that 
he has been employed primarily as a manager or sales person 
since the date of his discharge.  

In November 1998, the veteran's spouse submitted a letter on 
his behalf.  In her letter, the veteran's spouse indicated 
that the veteran has had noticeable difficulty with his 
hearing since "the early 1970's."  She also indicated that 
this condition has grown progressively worse.

In November 1998, a VA audiological examination was 
performed.  The report of this examination noted findings of 
bilateral sensorineural hearing loss.  In discussing the 
veteran's history, the report stated "history of noise 
exposure while in the military."

In March 1999, the veteran submitted numerous pieces of 
correspondence with the RO, dated from July 1974 to December 
1974.  A letter from the veteran's representative to the RO, 
dated in July 1974, noted that the veteran "states that he 
filed a claim for compensation on a hearing loss in 1969."  
It also noted that an audiogram was attached to "re-open his 
claim."  Subsequent memorandums from the RO, dated from July 
to December 1974, noted that the veteran's file had been 
misplaced and could not be located.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran contends, in essence, that he developed bilateral 
hearing loss as the direct result of acoustic trauma he 
incurred during his active duty service.  Accordingly, the 
determinative issues presented herein are: (1) whether the 
veteran sustained a chronic hearing disorder during service 
or within the applicable presumptive period; (2) whether he 
has a current disorder; and, if so, (3) whether this current 
disability is etiologically related to his service.  

Initially, the Board finds the veteran's claim for service 
connection for bilateral hearing loss "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim that is plausible.  The results of 
his November 1998 VA audiological examination show that he 
currently meets the requirement for a bilateral hearing loss 
disorder under 38 C.F.R. § 3.385 (1999).  The available 
evidence also shows continuity of symptomatology of bilateral 
hearing loss following the veteran's discharge from active 
duty service.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

As noted above, the veteran's service medical records have 
been misplaced.  Specifically, it appears the veteran's 
claims folder has been lost twice.  The veteran's original 
claims folder was noted to be missing in the 1974 letters 
submitted by the veteran.  Therefore, the Board has a 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b). See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

After a thorough review of the veteran's claim file, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the veteran's 
bilateral hearing loss is related to his active duty service.  
Accordingly, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Under the circumstances presented by this case, the Board 
finds that the veteran has shown the requisite continuity of 
symptomatology after discharge required to support his claim.  
38 C.F.R. § 3.303(b) (1999).  In this regard, the Board finds 
the veteran's statements regarding the initial manifestations 
of his bilateral hearing loss to be credible in view of the 
lack of any evidence to the contrary.  The veteran served on 
active duty in the United States Army for a significant 
period of time, i.e. over ten years.  The veteran has alleged 
exposure to sustained and extreme noise, including "engine 
noise during numerous airborne training and airborne tactical 
operations, as well as, during heavy-weapons (mortars)" in 
the performance of his inservice duties.  This noise 
exposure, as the veteran has adeptly pointed out, is 
confirmed to an extent by his reports of separation, Form DD 
214s.  The veteran has also submitted copies of 
correspondence with the RO, dated back to July 1974, 
referring to his alleged inservice hearing loss and his prior 
claim for hearing loss back in 1969.  The veteran has also 
provided information concerning his post service employment 
in professions involving only minimal noise exposure.  
Finally, in discussing the veteran's relevant history, the VA 
audiological examination, performed in November 1998, 
referred only to "a history of noise exposure while in the 
military."

Accordingly, the Board finds that the foregoing evidence 
presented in the veteran's claims file, and the lack of any 
contradicting evidence noted therein, places the evidence in 
equipoise with regard to the cause-and-effect relationship 
between the veteran's inservice duties and his current 
bilateral hearing loss.  38 C.F.R. § 3.102 (1999).  Where 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving that issue shall be given to the appellant. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000).  Accordingly, the Board 
concludes that service connection is warranted for bilateral 
hearing loss.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals



 

